UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7620



ROBERT E. SAMPSON,

                                              Plaintiff - Appellant,

          versus


ROCKINGHAM COUNTY REGIONAL JAIL; REGIONAL JAIL
CHIEF OFFICER; SHERIFF & ADMINISTRATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-793-7)


Submitted:   February 9, 2001          Decided:     February 20, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Sampson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Sampson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Sampson v. Rockingham Cnty Jail, No. CA-00-

793-7 (W.D. Va. Oct. 30, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2